Pkr Curiam:
No sufficient error appears upon this record to justify us in reversing the judgment of the court below. The plaintiff below was in possession of the land in question when the road was constructed, and the company gave him its bond to secure his damages as provided by act of assembly. If the fact be as alleged, that Beynolds was the owner at the time of the location of the road, the company is not harmed in view of the fact that Beynolds has assigned his right to the damages to the plaintiff. The damages were assessed for the injury to the land, and it is of no consequence to the company to whom the damages are paid, provided it is not injured or placed in jeopardy of paying them the second time. None of the assignments of error is sustained.
Judgment is affirmed.